The opinion of the court was delivered by
Doster, O. J.t
This is an appeal from a judgment of conviction of grand larceny. It was charged in the information that appellant “did then and there unlawfully and feloniously steal, take, and carry away, of the. personal property of oñe John C. Fletcher, twenty dollars, lawful money of the United States, of the value of twenty dollars, consisting of two five-dollar bills, paper currency, each of the value of five dollars, and one ten-dollar bill, paper currency, of the value of ten dollars.” The only errors complained of are the giving of a certain instruction and the’ refusal to give a certain other one. The one requested was as follows:
“If you find and believe, from the evidence in this case, that the prosecuting witness handed the money charged in the information herein to the defendant for the purpose of getting it changed, and that afterward the defendant retained the money and converted the same to his own use, you cannot convict, but should acquit the defendant.”
*94The bill of exceptions does not contain any of the evidence, and it will be observed that the instruction asked does not express any of those general statements of law that must be of necessity given in all criminal cases, such as the presumption of innocence, the burden of proof upon the state, etc. Therefore, we are unable to know the applicability of the above legal proposition to the facts of the case. Hence, it cannot be considered. (Educational Association of Christian Churches v. Hitchcock, 4 Kan. 1; M. R. F. S. & G. R. Co. v. Owen, 8 id. 410; State v. Cassady, 12 id. 550.)
The instruction given was as follows:
“If you find from the evidence, beyond a reasonable doubt, that the defendant, in this county, on or about the 7th day of last August, received from said John C. Fletcher a twenty-dollar gold piece, the property of said Fletcher, for the specific .purpose of changing it for said John C. Fletcher into United States currency, and then putting such money immediately into a letter to be deposited in the presence of said Fletcher in the post-office at Salina, in this county, and if you further find from the evidence, beyond a reasonable doubt, that such currency was put into a letter as directed by said Fletcher, and that said letter and currency were not deposited in said post-office, but that the return of said currency was demanded by said Fletcher, and if you further find from the evidence, beyond a reasonable doubt, that the defendant refused to return said currency to said Fletcher, but kept it, with intent to convert it to his own use, and to deprive said Fletcher of it permanently, then you should find the defendant guilty as charged in the information; but if you do not so find, then you should acquit the defendant.”
When the bill of exceptions does not contain the evidence, the case of an instruction given is different from that of one refused. As to the former, we must *95presume a condition which justified the court in giving it. Hence, in this case, we must presume that the instruction hypothesized a state of facts -which the evidence tended to prove. (Ritchie v. Schenck, 7 Kan. 170.) The question, therefore, is, Did the hypothetical state of facts recited in the instruction justify the charge of guilt? The appellant contends that it did not, because, as he says, one of the elements of larceny is trespass, a wrongful taking from the owner’s possession, and, as he further says, the instruction failed to condition guilt on the element of trespass, but authorized a conviction on its exact opposite, to wit, a rightful coming into possession.
It is true that larceny cannot be committed except by a wrongful assumption of the possession of another’s goods. However, the possession of which a thief deprives an owner does not mean, necessarily, the manual control or dominion, of the property stolen. There is a difference between possession and custody. One may have what the law esteems the possession of property, while another has its custody. The hypothesis of the instruction in question presents a case of that kind. Analyzing it briefly, we observe that Fletcher gave the appellant a gold piece to be changed into paper bills, to be put by the latter into a letter to be deposited in the post-office. The hypothesis was that appellant performed the first two acts but did not perform the last one, to wit, the deposit in the post-office, and, failing to do it, refused to deliver the money to Fletcher and kept it/with intent to convert it to his own use. Now, true it is that, according to the hypothesis, the bills given in exchange for the coin were never in the actual possession of Fletcher, so as to give the act of appellant the character of a physical asportation of the money, but they were in his posses*96sion in that legal sense which holds them to be the subjects of larceny. They we're in his possession, held by him through the manual custody of appellant. The instruction conditions the presence together of both Fletcher and appellant at all times throughout the transaction, and conditions the continued control and authority of Fletcher oyer appellant in respect to everything to be done by the latter. The appellant was but a mere arm of Fletcher to accomplish the required act; or, to use another figure, he was but a mere automaton to perform according to-Fletcher’s will.
There are cases which hold that, when money is given by one to another to have it changed, the property in the money being surrendered by the owner, the one to whom the money is entrusted cannot be convicted of stealing it, because no property was retained in it, nor can he be convicted of stealing the change, because the one claiming it never had ownership. (Whart. Crim. L., 10th ed., § 965.) That, however, is not this case, because in this case, according to the hypothesis of the instruction, every act done by appellant was to be done, and was done, in the presence and by the present control of Fletcher. As before stated, the former had only the bare physical custody of the money. The moment the exchange of money was made the bills came into the legal possession of Fletcher by virtue of the physical dominion he was then entitled to and able to exercise. The authorities are numerous and are full and complete to the effect stated. (Whart. Crim. L., 10th ed., § 956, et seq ; Clark, Crim. L. 252, et seq.)
The instruction was not erroneous and the judgment of the court below is affirmed.
Johnston, Ellis, JJ., concurring.